UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 11, 2008 EMCORE CORPORATION (Exact name of registrant as specified in its charter) New Jersey 0-22175 22-2746503 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 10420 Research Road, SE, Albuquerque, NM 87123 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(505) 332-5000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. An executive of EMCORE Corporation (the "Registrant") plans to make a presentation at The Tenth Annual Needham Growth Stock Conference in New York, New York on January 11, 2008. A copy of EMCORE's presentationis attached as Exhibit 99.1 to this Current Report. The information in this Current Report, including Exhibit 99.1 hereto, shall not be incorporated by reference into any filing of the Registrant, whether made before or after the date hereof, regardless of any general incorporation language in such filing, unless expressly incorporated by specific reference to such filing. Furthermore, the information in this Current Report, including Exhibit 99.1 hereto, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise be subject to the liabilities of that section or Sections 11 and 12(a)(2) of the Securities Act of 1933, as amended. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description 99.1 EMCORE presentation for theThe Tenth Annual Needham Growth Stock Conferencein New York,New York on January 11, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EMCORE CORPORATION By: /s/ Adam Gushard Name: Adam Gushard Title: Interim Chief Financial Officer Date: January 11, 2008 EXHIBIT INDEX Exhibit Number Description 99.1 EMCORE presentation for theThe Tenth Annual Needham Growth Stock Conferencein New York,New York on January 11, 2008
